Title: From James Madison to John Brown, 9 April 1788
From: Madison, James
To: Brown, John


Dear Sir
Orange April 9. 1788
The returns of our elections as far as they are published, have raised somewhat the hopes of the friends to the Constitution. Those who are best informed think the adverse party will be outnumbered at the start. It seems pretty clear now that in point of characters the advantage will be on the federal side. The three chancellors are elected and are to be included in the description. So are Innis, Marshal, Nicholas, Corbin, Gl. Jones, Zachy. Johnson, Stuart, White, Walter Jones, and probably a number of others in Counties not yet heard from. The principal characters on the opposite side are only Henry, Mason, Grayson, Harrison, Tyler & M. Smith, who will be reinforced by a few secondary characters of some influence. I say nothing of the Governour: because it is not yet certain which party will have most of his aid; nor of Monroe whose precise sentiments are not generally known. If I mistake not, he will be found not an enemy to the Constitution. A good deal may depend on the vote of Kentucky in the question. I have taken the liberty of stating to several gentlemen in that quarter my opinion that the constitutional impediments to improper measures relating to the Mississppi. will be greater as well as the pretexts for them be less under the new than the existing system; and that the former alone can promise any effectual measures either in favor of that object, or of a dispossession of the English of the posts, an object of still more immediate consequence perhaps to the district. I understand that hitherto the people there have been friendly to the Constitution. According to current report, a division of opinions is extending itself to them. I have not heard much from the Counties on the western side of the Alleghany. The Counties between that and the Blue ridge, have without an exception I believe, elected fœderal members. The main body of the antifederalists, lies as was conjectured on the South Side of James River. There appears however to be much less unanimity even there than was feared. Very low down the Counties have chosen fœderalists.
Present my compliments to the family if you please, and particularly to Genl Irvine & Col. Reed if they be still a part of it. With very sincere esteem & regard I am Dear Sir Your Obedt. friend & servt.
Js. Madison Jr
